Citation Nr: 1228639	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  11-22 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease and arthritic changes of the lumbar spine (lumbar spine disability).

2.  Entitlement to a temporary total disability rating based on the need for convalescence following surgical treatment of the lumbar spine in 1985. 


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to June 1972.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

The Board notes that the October 2010 rating decision and the July 2011 statement of the case list only the increased rating for lumbar spine disability in the issue statement.  However, the claim for a convalescent rating was also adjudicated in the rating decision and addressed in the statement of the case.  The Veteran perfected an appeal as to all issued address in the statement of the case.  As such, both issues are properly before the Board at this time.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues decided herein.

The Veteran's claim for an increased rating for lumbar spine disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

A claim for a temporary total disability rating based on the need for convalescence following lumbar spine surgery in 1985 was not filed until more than one year after any need for convalescence ended.





CONCLUSION OF LAW

The criteria for entitlement to a temporary total disability rating based on convalescence following lumbar spine surgery have not been met or approximated.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.400, 3.401(h)(2), 4.30 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The record reflects that the Veteran was provided all required notice in a letter mailed in September 2010.  With respect to the duty to assist, the Board notes that the disposition of this claim depends on when the Veteran's claim was received, a fact that is not in dispute.  Therefore, it appears that there is no outstanding evidence that could be obtained to substantiate the Veteran's claim for a temporary total rating based on the need for convalescence.  

In any event, in the July 2010 claim, the Veteran reported undergoing surgery for his back in 1985 at a non-VA hospital.  Although he indicated that he provided these records to the West Haven VA Medical Center, these medical records are not associated with the Veteran's claims file.  An August 2010 written report to the claims file indicates that VA attempted to contact the Veteran by telephone and left a message in an attempt to obtain more information from him related to this treatment.  Thereafter, in the September 2010 VCAA letter discussed previously, VA referenced the hospital listed in the claim and asked the Veteran to provide additional information related to this treatment.  Additionally, with the September 2010 letter, the Veteran received a VA Form 21-4142 for release of medical records from a non-VA medical center.  A release for this information is not of record.  Accordingly, the Board finds that VA took the necessary steps under the VCAA to provide the Veteran with the necessary assistance in regard to any private medical records.

The Board finds that VA has complied with the VCAA assistance requirement.

Based on the foregoing reasons, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Legal Criteria

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  38 C.F.R. § 4.30 (2011).

A total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

The provisions of 38 C.F.R. § 3.401(h)(2) state that the effective date for claims for a temporary total rating based on need for convalescence is date of entrance into hospital, after discharge from hospitalization (regular or release to non-bed care). 

Claims for temporary total disability ratings are in essence claims for higher ratings for a temporary or limited period, not to exceed the time limits set forth in 38 C.F.R. § 4.30.  The effective date for the award of an increased disability rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Otherwise, the effective date is the receipt of claim.




III.  Analysis

The Veteran underwent surgery for his lower back in a private hospital in 1985.  There is no medical evidence of record showing that he required convalescence following the surgery.  However, even assuming that he did require convalescence following the surgery, it is clear that the need for convalescence would have ended many years ago.  The Veteran did not file his claim for a temporary total rating until July 2010, approximately twenty-five (25) years after the surgery and more than one year after any need for convalescence ended.  Further, there are no treatment records from that time period that could be construed as an informal claim for this benefit.  See 38 C.F.R. § 3.157.  Therefore, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a temporary total disability rating based on the need for convalescence following surgical treatment of the lumbar spine in 1985 is denied.


REMAND

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his service-connected low back disability in October 2010.  At that examination, the Veteran's complaints included pain radiating to his hips and legs, weakness in his legs, and numbness in the thighs.  The neurological findings were normal with the exception of decreased reflexes.

The examiner diagnosed degenerative disc disease but did not adequately address whether the disability is productive of neurological impairment in the lower extremities.  Therefore, the examination report is not adequate for rating purposes, and further development of the medical evidence is in order.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's low back disability during the pendency of the claim.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of the Veteran's low back disability and any associated neurological impairment.  Any indicated studies should be performed.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to the examiner for review.

The RO or the AMC should ensure that the examiner provides all information required to rate all components of the disability.  In addition, the examiner should be instructed to provide an opinion concerning the impact of the disability on the Veteran's ability to work, to include whether it is sufficient by itself to render the Veteran unemployable.  

The rationale for all opinions expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


